Citation Nr: 1826825	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-23 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss.  

2.  Entitlement to an initial compensable disability rating left ear hearing loss.  
 
3.  Entitlement to an initial disability rating in excess of 10 percent for left knee lateral meniscus.  

4.  Entitlement to an increased disability rating in excess of 10 percent for left knee chondromalacia status post surgical lateral release, medial patellofemoral ligament reconstruction, and osteoarthritis with scar.  

5.  Entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30 beyond June 30, 2013, based on a need for convalescence following a December 2012 left knee surgery.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1995 to July 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 and February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Regarding the temporary total rating issue, a March 2013 rating decision granted a temporary total rating from December 20, 2012, the date of surgery, to March 31, 2013.  In May 2013, the Veteran requested an extension of the temporary total rating beyond March 31, 2013.  Later in May 2013, the RO issued a rating decision granting an extension of the temporary total rating to June 30, 2013.  In July 2013, the Veteran requested an additional extension.  The October 2013 rating decision on appeal denied an extension beyond June 30, 2013.

In September 2014, the Board issued a decision denying service connection for a right knee disorder.  A search of the online docket database on the website of the Court of Appeals for Veterans Claims (Court or CAVC) shows that the Veteran did not appeal that portion of the Board's decision.  

In June 2017, the Veteran withdrew his prior request for a Board hearing.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e).  

A May 2016 rating decision denied an extension of a temporary total evaluation under § 4.30 for a left knee surgery conducted in April 2016.  The Veteran did not file a VA Form 9, substantive appeal.  Therefore, that issue, which is separate from the temporary total rating issue on appeal, is not on appeal before the Board.  

This case is REMANDED to the RO.


REMAND

After conducting a preliminary review of this matter, the Board finds that further evidentiary development is warranted before a final decision may be reached.  

Outstanding Medical Records

Generally relevant, this appeal must be remanded because there are incomplete VA medical records of record.  The claims file currently includes some VA medical records throughout the appeal period.  However, they are limited to specific time periods.  Upon remand, all the outstanding VA medical records must be obtained.  

Likewise, the Veteran should be given the opportunity to obtain any further private (non-VA) medical records for review or request VA to obtain them on his behalf.  See 38 C.F.R. § 3.159(c)(e)(2).  

Hearing Loss

The claim of service connection for right ear hearing loss is remanded for a new VA examination.  The Veteran last underwent a VA examination in February 2014.  At that time, the audiometry testing did not show a hearing loss in the right ear meeting VA's definition of a disability under 38 C.F.R. § 3.385.  However, in his February 2015 VA form 9, the Veteran wrote that he was now using hearing aids.  This indicates that there may have been a material worsening of the disability.  Accordingly, a new VA examination is needed. 

The claim for an increased rating for left ear hearing loss is intertwined with the right ear claim.  As such, a decision by the Board on the left ear claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); cf Todd v. McDonald, 27 Vet. App. 79 (2014).

Left Knee

Regarding the left knee disability, the Board finds that a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 and to address the functional limitations during flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26, 35-36 (2017); Correia v. McDonald, 28 Vet. App. 158, 168 (2016). 

Temporary Total Rating

Regarding the extension of a temporary total rating beyond June 30, 2013, remand is needed because the medical records are incomplete.  As indicated, the record contains medical records from December 2012 through April 2013.  There are no further medical records after April 2013 until March 2016.  To this extent, the Veteran's doctor completed a work note in July 2013 indicating that the Veteran was to have follow-up in two months.  This shows that the Veteran had ongoing follow-up for the left knee after April 2013.  Accordingly, a decision cannot be made on the claim until the missing medical records are obtained.  Otherwise, the available records are insufficient to decide the case.  

Separately, as discussed above, the Board is obtaining a VA examination to evaluate the current severity of the left knee condition.  As needed, the Board will ask the VA examiner to also address the severity of the postoperative residuals following the December 2012 surgery.  

TDIU

The claim for a TDIU must be remanded because the available information is incomplete regarding the Veteran's work history.  

In his February 2014 VA Form 21-8940, the Veteran wrote that he last worked full-time and became too disabled to work in March 2011, which is also when his disabilities first affected full-time employment.  But, his VA Vocational Rehabilitation records indicate that he then attended school from 2012 through May 2014.  Most recently, his VA medical records include an August 2016 VA administrative note showing that he needed a note for work in order to be able to go through a metal detector with his brace.  

These records show that the Veteran stopped working, went to school, and then started working again.  However, the details of his most recent employment are incomplete.  As such, remand for further evidentiary development is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records, including, but not limited to those after April 2013.  The request should include non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact the Veteran and ask that he report his work history and all income from any source during the years he is claiming a TDIU.  Take any further action needed, such as contacting the Internal Revenue Service, to verify the Veteran's earned income during the years claimed.  

4.  Schedule the Veteran for a VA examination to assess the severity of the service-connected left knee disability.

In addition to evaluating the current severity of the left knee disability, the examiner is also asked to address the following two questions:

(a) After the Veteran's December 2012 left knee surgery, were there severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) or immobilization by cast, without surgery?  If so, the examiner should specify when this degree of severe postoperative residuals ended.  

(b)  The examiner is also asked to comment on and describe the functional impairment caused solely by the service-connected left knee disability as it pertains to the Veteran's ability to function in an occupational environment.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on his ability to complete routine work activities for up to six hours per day, such as interacting with customers/coworkers and using technology, plus other physical activities such as sitting, standing, walking, lifting, carrying, pushing, and pulling, and mental activities such as understanding and remembering instructions, and sustained concentration. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

4.  After completing all actions set forth in paragraphs 1-3, undertake any further action needed as a consequence of that development.  Then, if the full benefit sought on appeal has not been granted, issue a SSOC and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
